Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court

                                   June 22, 2015                    (202)479-3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Corkey Lamar Freeman
              v. Texas
              No. 14-9383
              (Your No. WR-77,067-03)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,




                                           Scott S. Harris, Clerk




                                                                        RECEIVED IN
                                                               COURT OF CRIMINAL APPEALS

                                                                        JUN 25 2015

                                                                    ^befAcosta, Clerk